RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                            File Name: 15a0247p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


 DAVID A. HERR; PAMELA F. HERR,                    ┐
                            Plaintiffs-Appellants, │
                                                   │
                                                   │                      No. 14-2381
 v.                                                │
                                                                 >
                                                     │
 UNITED STATES FOREST SERVICE, et al.,               │
                            Defendants-Appellees, │
                                                     │
                                                     │
 SWC, LLC, et al.,                                   │
                                       Intervenors. │
                                                     ┘
                       Appeal from the United States District Court
                    for the Western District of Michigan at Marquette.
                   No. 2:14-cv-00105—R. Allan Edgar, District Judge.
                                         Argued: August 4, 2015
                                   Decided and Filed: October 9, 2015

            Before: SUTTON and DONALD, Circuit Judges; ZOUHARY, District Judge.*

                                           _________________

                                                 COUNSEL

ARGUED: Steven J. Lechner, MOUNTAIN STATES LEGAL FOUNDATION, Lakewood,
Colorado, for Appellants. Mark R. Haag, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees. Jennifer E. Tarr, ENVIRONMENTAL LAW & POLICY
CENTER, Chicago, Illinois, for Intervenors. ON BRIEF: Steven J. Lechner, MOUNTAIN
STATES LEGAL FOUNDATION, Lakewood, Colorado, for Appellants. Mark R. Haag,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees. Jennifer E.
Tarr, Howard A. Learner, ENVIRONMENTAL LAW & POLICY CENTER, Chicago, Illinois,
Robert L. Graham, Chicago, Illinois, for Intervenors.



        *
          The Honorable Jack Zouhary, United States District Judge for the Northern District of Ohio, sitting by
designation.




                                                       1
No. 14-2381          Herr, et al. v. U.S. Forest Serv., et al.                  Page 2

                                         _________________

                                             OPINION
                                         _________________

       SUTTON, Circuit Judge. David and Pamela Herr bought waterfront property on Crooked
Lake in the Upper Peninsula of Michigan and planned to use their gas-powered motorboat on it.
That plan was dashed when the U.S. Forest Service threatened to enforce a regulation that bans
non-electric motorboats from the ninety-five percent of the lake that falls within a National
Wilderness Area. The Herrs responded with this lawsuit, seeking to enjoin enforcement of the
regulation on the ground that the relevant federal statute preserves their state-law property right
to use all of the lake. The district court held that a six-year time bar on the action was
jurisdictional and that the Herrs had waited too long to file this lawsuit. We reverse based in
large part on a Supreme Court decision handed down after the district court’s decision.
See United States v. Kwai Fun Wong, 135 S. Ct. 1625 (2015).

                                                  I.

       Nestled in old-growth forest 120 miles from Marquette, Crooked Lake is three miles long
and is one of thirty-six interconnected glacial lakes that offer all manner of activities for those
who appreciate the outdoors. Most of Crooked Lake rests in the federally protected Sylvania
Wilderness Area, which the U.S. Forest Service oversees under the Michigan Wilderness Act of
1987, 101 Stat. 1274. A National Wilderness Area like Sylvania “preserv[es] the wilderness
character of [an] area” by minimizing human impact. 16 U.S.C. § 1133(b). One way the Act
advances this goal is by prohibiting motorized vehicles in the area except those permitted by the
Forest Service. Id. § 1133(c), (d)(1).

       That rule would seem to bar gas-powered motorboats from Crooked Lake, and for the
most part that is true. See 36 C.F.R. § 293.6. But a sliver of the lake—the northern part of the
northernmost bay—falls outside the Sylvania Wilderness and thus beyond the Forest Service’s
reach. On the northern shore of that bay sits the only private property on Crooked Lake:
approximately ten privately owned lots. For some time, the owners have used gas-powered
motorboats on the lake’s waters.
No. 14-2381           Herr, et al. v. U.S. Forest Serv., et al.                  Page 3

       No one protests the use of these motorboats on the part of the lake outside the wilderness.
But inside the protected zone, the Forest Service says, the landowners, like the general public,
must abide by all restrictions on motorized boats. One restriction, found in the Forest Service’s
2006 forest-management plan for the Sylvania Wilderness, bans motorboats from the wilderness
portion of Crooked Lake except for those powered by electric motors with less than four
horsepower. U.S. Forest Serv., Final Environmental Impact Statement for 2006 Ottawa National
Forest Plan 3-48 (2006). The agency may punish violations of the requirement with a fine of up
to $5,000 or a prison sentence of up to six months (or both). See 16 U.S.C. § 551; 18 U.S.C.
§§ 3559(a)(7), 3571(b)(6).

       When this restriction went into effect, David and Pamela Herr, a married couple, were
occasional visitors to Crooked Lake, having vacationed there at various times since 1979.
In September 2010, they became landowners, buying two of Crooked Lake’s waterfront lots.
One reason the couple bought the property was to “use gas-powered motorboats” on the lake. R.
4 at 11. That would not pose a problem, the seller said, because he had boated “on the entire
surface of Crooked Lake without hindrance by the Forest Service.” Id.

       At first no problems arose after the Herrs bought the property. “Each summer from
2010–2012,” the couple bought “a pass from the Forest Service . . . to use the Forest Service boat
landing on Crooked Lake” as lake access for “their gas-powered motorboat.” Id. They used “the
entire surface of Crooked Lake” during that time, and the Forest Service never stopped them. Id.

       Things changed in 2013. The Forest Service informed the Herrs by letter that local
“Forest Service personnel [would start] fully enforc[ing]” the motorboat restrictions against them
(and others) “within the wilderness portion of Crooked Lake.” R. 4-5 at 2. Until this letter,
so far as the pleadings show, the Forest Service had not enforced the 2007 forest order against
private landowners.

       In May 2014, the Herrs filed this lawsuit under the Administrative Procedure Act to
enjoin the Forest Service from enforcing the motorboat restriction against them. See 5 U.S.C.
§ 702. Their lawsuit turned on two legal premises—one state, one federal. Under state law,
lakefront real estate owners have a property right to use the entire surface of the lake for boating
and sailing. People v. Hulbert, 91 N.W. 211, 211–12, 218 (Mich. 1902). Under federal law, the
No. 14-2381          Herr, et al. v. U.S. Forest Serv., et al.                     Page 4

Forest Service’s authority over Crooked Lake is “[s]ubject to valid existing rights.” Michigan
Wilderness Act, § 5, 101 Stat. 1274, 1275; see 36 C.F.R. § 293.3.                 Two environmental
organizations and two other Crooked Lake property owners intervened to support the Forest
Service.   The private-party intervenors hope to preserve the peace and quiet of the area’s
“[p]ristine glacial lakes”—with their accompanying “world-class smallmouth bass fisheries,”
R. 15-1 at 1, often accessed by canoes, kayaks, or boats that run on small electric-powered
motors. The district court dismissed the Herrs’ 2014 complaint for lack of jurisdiction, reasoning
that the limitations period governing this action was jurisdictional, that the six-year limitations
clock started when the Forest Service issued the relevant order in 2007, and that the limitations
period ended in 2013—one year before they filed the lawsuit.

                                                  II.

       The Herrs’ appeal raises two questions: (1) Does the statute of limitations (28 U.S.C.
§ 2401(a)) impose a jurisdictional barrier on the power of the federal courts to hear this case?
And (2) did the six-year limitations period run before they filed this lawsuit?

                                                  A.

       Jurisdiction. For the last decade, the Supreme Court has been on a mission to reign in
profligate uses of “jurisdiction,” a word with “many, too many, meanings.” Arbaugh v. Y&H
Corp., 546 U.S. 500, 510 (2006). The meaning that counts here, and the one the Court has
become disciplined about distinguishing from others, is subject-matter jurisdiction. Properly
understood, subject-matter jurisdiction turns on whether a federal court has “statutory or
constitutional power to adjudicate the case” before it. Steel Co. v. Citizens for a Better Env’t,
523 U.S. 83, 89 (1998). The stakes of the inquiry are high. In the absence of subject-matter
jurisdiction, a federal court must dismiss the lawsuit—no matter how far along the litigation has
progressed (including to the last-available appeal), no matter whether the parties forfeited the
issue, no matter indeed whether the parties have waived it. Henderson ex rel. Henderson v.
Shinseki, 562 U.S. 428, 434–35 (2011); see Fed. R. Civ. P. 12(h)(3). That is strong medicine for
litigants, attorneys, and judges alike. Before the courts will assume that Congress has imposed
such a limit on its power, they require the legislature to “clearly state[]” that a given statute
implicates the judiciary’s subject-matter jurisdiction. Sebelius v. Auburn Reg’l Med. Ctr., 133 S.
No. 14-2381            Herr, et al. v. U.S. Forest Serv., et al.                 Page 5

Ct. 817, 824 (2013); see also, e.g., Henderson, 562 U.S. at 435–36; Reed Elsevier, Inc. v.
Muchnick, 559 U.S. 154, 161–62 (2010); Union Pac. R.R. Co. v. Bhd. of Locomotive Eng’rs,
Cent. Region, 558 U.S. 67, 81 (2009). Our court has picked up on the message. See Brentwood
at Hobart v. NLRB, 675 F.3d 999, 1002–04 (6th Cir. 2012); Hoogerheide v. IRS, 637 F.3d 634,
636 (6th Cir. 2011).

       Kwai Fun Wong, decided after the district court’s decision in this case, applied this clear-
statement rule to a neighboring statute of limitations that, like § 2401(a), governs lawsuits
against the federal government. See 28 U.S.C. § 2401(b). Here is what that statute says: “A tort
claim against the United States shall be forever barred unless it is presented in writing to the
appropriate Federal agency within two years after such claim accrues or unless action is begun
within six months after the date of mailing, by certified or registered mail, of notice of final
denial of the claim by the agency to which it was presented.” Id. Deploying “traditional tools of
statutory construction,” the Court concluded that § 2401(b) was not jurisdictional. Kwai Fun
Wong, 135 S. Ct. at 1632. The statute’s text “does not speak in jurisdictional terms,” the Court
noted, “or refer in any way to the jurisdiction of the district courts.” Id. at 1633. It merely
“say[s] only what every time bar, by definition, must: that after a certain time a claim is barred.”
Id. at 1632. The Court also observed that, when Congress enacted § 2401(b) as part of the
Federal Tort Claims Act, it placed the Act’s jurisdictional provisions apart from the statute of
limitations. Id. at 1633. “Congress’s separation of a filing deadline from a jurisdictional grant
indicates that the time bar is not jurisdictional.” Id. Kwai Fun Wong acknowledged that
§ 2401(b)’s “language is mandatory” but found that of “no consequence,” as statutes of
limitations frequently speak in mandatory terms. Id. at 1632.

       In ruling that the statute of limitations in § 2401(b) does not erect a non-forfeitable (and
non-waivable) jurisdictional bar, Kwai Fun Wong removes some of the suspense from this
appeal. Section 2401(a), the subsection at issue today, says that “every civil action commenced
against the United States shall be barred unless the complaint is filed within six years after the
right of action first accrues.” That language, like the language in § 2401(b), most naturally
relates to how and when to process a claim, not the power of the court. The statute does not
“speak in jurisdictional terms.” Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 394 (1982).
No. 14-2381          Herr, et al. v. U.S. Forest Serv., et al.                     Page 6

It “reads like an ordinary, run-of-the-mill statute of limitations, spelling out a litigant’s filing
obligations without restricting a court’s authority.”       Kwai Fun Wong, 135 S. Ct. at 1633
(quotations omitted). For these reasons, the Court concluded, § 2401(b) does not contain a clear
statement limiting subject-matter jurisdiction.

       It is tempting to leave it at that. If Kwai Fun Wong establishes that § 2401(b) does not
establish a jurisdictional bar on our power, then it would seem that the similarly worded
§ 2401(a) does not do so either. Although Kwai Fun Wong removes some of the suspense from
this appeal, however, it does not remove all of it.

       The apparent contextual clue suggested by the sibling pairing of these statutes of
limitations is misleading.    The codification of two provisions next to each other does not
necessarily mean that they were enacted together or for that matter that they share common roots.
In this instance, subsection (b) comes from the Federal Tort Claims Act, § 420, 60 Stat. 812, 845
(1946), while subsection (a) comes from the Tucker Act, § 1, 24 Stat. 505, 505 (1887). The
potential inference created by the codified pairing thus is not a real inference. We do not “infer[]
that Congress, in revising and consolidating the laws, intended to change their effect, unless such
intention is clearly expressed.” Fourco Glass Co. v. Transmirra Prods. Corp., 353 U.S. 222, 227
& n.8 (1957); cf. Wachovia Bank v. Schmidt, 546 U.S. 303, 314–15 (2006). Section 2401
contains no such indication. Even so, that does not alter our ultimate conclusion. It means only
that a potential additional reason for treating subsection (b) as non-jurisdictional does not exist.
That does not undermine the many other ways in which the Court’s cases, including Kwai Fun
Wong, indicate that this statute of limitations does not limit our jurisdiction over this case.

       One other complication requires a longer (a few pages longer) digression, covering the
history of the Big and Little Tucker Acts, two other Supreme Court decisions, and the role of
stare decisis. First the history. In 1887, Congress passed the Tucker Act, which waived some of
the federal government’s sovereign immunity, authorizing a range of private-party lawsuits
against the government for money damages and other relief. Tucker Act, §§ 1–2, 24 Stat. at 505;
see Dep’t of Army v. Blue Fox, Inc., 525 U.S. 255, 260 (1999). Before then, Congress had
permitted only a few money-damages lawsuits against the federal government, all in the Court of
Claims. See Act of Mar. 3, 1863, § 2, 12 Stat. 765, 765; Langford v. United States, 101 U.S.
No. 14-2381            Herr, et al. v. U.S. Forest Serv., et al.                   Page 7

341, 343–44 (1879). And those lawsuits had been governed by an 1863 statute of limitations,
which provided that “every claim against the United States . . . shall be forever barred unless”
filed “within six years after the claim first accrues.” Act of Mar. 3, 1863, § 10, 12 Stat. at 767.

          The Tucker Act expanded the federal courts’ jurisdiction over money-damages lawsuits
against the federal government in two ways. A provision now known as the Big Tucker Act
enlarged the Court of Claims’ jurisdiction. See Tucker Act, § 1, 24 Stat. at 505; Fisher v. United
States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc in relevant part). And a provision now
called the Little Tucker Act authorized the district and circuit courts to hear any lawsuit that
could be brought in the Court of Claims as long as the amount in controversy did not exceed
$10,000. See Tucker Act, § 2, 24 Stat. at 505; United States v. Bormes, 133 S. Ct. 12, 15 (2012).
Governing both provisions, Big and Little, was a new six-year statute of limitations, which
provided that “no suit against the Government of the United States, shall be allowed under this
act unless the same shall have been brought within six years after the right accrued for which the
claim is made.” Tucker Act, § 1, 24 Stat. at 505. This 1887 provision did not repeal the
1863 statute of limitations, meaning that both laws governed lawsuits in the Court of Claims
unless they were “absolutely irreconcilable.” United States v. Greathouse, 166 U.S. 601, 605
(1897).

          In 1911, Congress reorganized several statutes regulating federal-court procedure. Act of
Mar. 3, 1911, 36 Stat. 1087. In the process, it created new, separate statutes of limitations for the
Big and Little Tucker Acts. For the Big Tucker Act, Congress used the language from the
1863 Court of Claims statute of limitations. See id. § 156, 36 Stat. at 1139. For the Little Tucker
Act, Congress used the language from the 1887 statute of limitations. See id. § 24(20), 36 Stat.
at 1093.     Congress moved the Big Tucker Act’s limitations provision to its current home
(28 U.S.C. § 2501) in 1948. It moved the Little Tucker Act’s limitations provision, the one at
issue today, to its current home (28 U.S.C. § 2401(a)) at the same time.

          To the Forest Service, this history shows that § 2401(a) limits subject-matter jurisdiction.
The thinking goes like this. In United States v. Sherwood, 312 U.S. 584, 591 (1941), the Court
noted in dicta that the “jurisdiction of district courts” under the Little Tucker Act is “as restricted
as is that of the Court of Claims” under the Big Tucker Act. And in John R. Sand & Gravel Co.
No. 14-2381          Herr, et al. v. U.S. Forest Serv., et al.                     Page 8

v. United States, 552 U.S. 130, 134 (2008), the Court held that the Big Tucker Act’s statute of
limitations (§ 2501) is jurisdictional because a prior decision (Kendall v. United States, 107 U.S.
123 (1883)) had held that § 2501’s predecessor, the 1863 statute of limitations for the Court of
Claims, limits the Court of Claims’ subject-matter jurisdiction. The force of stare decisis,
John R. Sand held, allowed § 2501 to remain jurisdictional despite the prevailing current in the
caselaw that time bars do not create jurisdictional bars. 522 U.S. at 138–39. All of this, says the
Forest Service, means that the Little Tucker Act’s limitations period (§ 2401(a)) also deprives
the federal district courts of subject-matter jurisdiction over claims more than six years old.

       The key link is John R. Sand, and it does not provide the necessary foundation for this
argument. The decision does not establish that other statutes of limitations sharing language and
features of the John R. Sand statute of limitations must be treated as jurisdictional on stare
decisis grounds. Otherwise, several cases resolved during the Court’s ten-year push to straighten
this area out would have come out differently. To use the most salient example, John R. Sand
held that a limitations statute saying that late claims against the United States “shall be barred”
created a jurisdictional limitation. 28 U.S.C. § 2501. But Kwai Fun Wong held that a statute
saying late claims against the United States “shall be forever barred” did not create a
jurisdictional limitation. 28 U.S.C. § 2401(b). John R. Sand thus must mean something else.

       The decision stands only for the modest proposition that, if the Court has already
definitively interpreted a statute (there § 2501 or its predecessor) to erect a jurisdictional bar, it
would respect that holding in future cases on stare decisis grounds. That indeed is how the Court
distinguished Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990), which considered a
similarly worded statute. “Irwin,” the Court remarked, “dealt with a different limitations statute.
That statute, while similar to the present statute in language, is unlike [§ 2501] in the key respect
that the Court had not previously provided a definitive interpretation.” 552 U.S. at 137. John R.
Sand’s own accounting of itself makes it a ticket good for one destination and one destination
alone: § 2501. And that explanation does not help the Forest Service because today’s statute,
like the one at issue in Irwin, is not § 2501. We know of no Supreme Court cases holding that
§ 2401(a) (or its predecessor) is jurisdictional or that § 2401(a) must be interpreted like § 2501.
Respect for precedent justifies John R. Sand, but that is all.
No. 14-2381          Herr, et al. v. U.S. Forest Serv., et al.                  Page 9

        A critical feature of stare decisis—perhaps the salient feature of it—is that it requires
courts to preserve error. All three explanations for the doctrine—stability, predictability, and
ease of judicial administration—have work to do in preserving mistakes. Only the last one—
allowing judges to work less hard—plays a role when it comes to correctly decided prior
decisions. Much as these explanations may justify the doctrine in both settings, they disappear
when parties seek to extend precedent—especially flawed precedent. Stare decisis may require
courts to give respect to prior mistaken decisions. It may even require courts to cover prior
mistakes with bubble wrap and lock them in safe places. But it does not require courts to extend
them.

        What of the fact that § 2401(a) has roots in the Little Tucker Act, § 2501 has roots in the
Big Tucker Act, and the statutes of limitations for both were once coextensive? This historical
excursion does not present the full picture. Congress altered the Little Tucker Act’s statute of
limitations—the one at issue here—in 1948. It separated the Little Tucker Act’s limitations
period and jurisdictional grant into sections. Compare 28 U.S.C § 41(20) (1940), with Act of
June 25, 1948, §§ 1346, 2401(a), 62 Stat. 869, 933, 971. And it broadened the Little Tucker
Act’s statute of limitations. It now governs “every civil action commenced against the United
States,” 28 U.S.C. § 2401(a) (emphasis added), while the prior version governed only actions
seeking money damages “not exceeding $10,000,” 28 U.S.C. § 41(20) (1940). Congress thus
extended the Little Tucker Act’s statute of limitations beyond small money-damages actions.
See, e.g., Walters v. Sec’y of Def., 725 F.2d 107, 113–14 (D.C. Cir. 1983); Werner v. United
States, 188 F.2d 266, 268 (9th Cir. 1951). This change, when combined with Congress’s
decision to separate the Little Tucker Act’s statute of limitations from the jurisdictional grant,
demonstrates that § 2401(a) was designed to serve as a standard, mine-run statute of limitations
without jurisdictional qualities. That leaves us with a statute (§ 2401(a)) that does not clearly
impose a jurisdictional limit.

        What of the canon that directs courts to construe waivers of sovereign immunity
narrowly? Does that trump the canon that insists on a clear statement before courts will treat
limitations on causes of action as jurisdictional? Kwai Fun Wong (and Irwin before it) rejected
the same argument. The Court in both cases “declined to count time bars as jurisdictional merely
No. 14-2381          Herr, et al. v. U.S. Forest Serv., et al.                   Page 10

because they condition waivers of immunity.” Kwai Fun Wong, 135 S. Ct. at 1637. It instead
treated them as it would any other statute of limitations. So do we.

       Regardless, the Forest Service responds, McDonald v. Resor, 34 F.3d 1068, at *2
(6th Cir. 1994) (unpublished order), indicates that § 2401(a) “is a condition of federal court
jurisdiction.” That is a stretch. Resor is a nonprecedential case. It made the point only in dicta.
It provided no analysis to support the point. It predates Arbaugh and the other cases designed to
clean up this area. And it relied on a case discussing § 2501, not § 2401(a), for this proposition.
To the extent we wish to consider dicta from pre-Arbaugh cases, we would pick a published case
going the other way. See United States v. Knott, 69 F.2d 907, 910–11 (6th Cir. 1934).

       After today’s decision, it is true, there is a 4–3 circuit split on the point, with four of the
circuits favoring the government’s position that § 2401(a) creates a jurisdictional bar. Compare
Konecny v. United States, 388 F.2d 59, 61–62 (8th Cir. 1967); Ctr. for Biological Diversity v.
Hamilton, 453 F.3d 1331, 1334 (11th Cir. 2006) (per curiam); Mendoza v. Perez, 754 F.3d 1002,
1018 (D.C. Cir. 2014); and Hopland Band of Pomo Indians v. United States, 855 F.2d 1573,
1576–77 (Fed. Cir. 1988), with Clymore v. United States, 217 F.3d 370, 374 (5th Cir. 2000);
Herr v. U.S. Forest Serv., No. 14-2381 (6th Cir. Oct. 9, 2015); and Cedars-Sinai Med. Ctr. v.
Shalala, 125 F.3d 765, 770 (9th Cir. 1997). Many of these cases, however, have not grappled
with the Supreme Court’s recent cases limiting the concept of jurisdiction. None has considered
the impact of Kwai Fun Wong, decided just this year. When the D.C. Circuit has noted the
apparent conflict between its decision and the Arbaugh line of cases, it has acknowledged the
point each time yet steered the basis for decision to other grounds. See Mendoza, 754 F.3d at
1018 n.11; P & V Enters. v. U.S. Army Corps of Eng’rs, 516 F.3d 1021, 1026–27 & n.2 (D.C.
Cir. 2008); Felter v. Kempthorne, 473 F.3d 1255, 1260 (D.C. Cir. 2007); Harris v. FAA, 353
F.3d 1006, 1013 n.7 (D.C. Cir. 2004).         The Arbaugh rule together with its application in
Kwai Fun Wong gives us comfort in siding with the non-jurisdictional side of this split. Section
2401(a) does not limit a federal court’s subject-matter jurisdiction.
No. 14-2381           Herr, et al. v. U.S. Forest Serv., et al.                     Page 11

                                                   B.

        Statute of limitations. That a limitations period is not jurisdictional does not mean it is
not mandatory. We must determine (1) whether the Herrs filed this claim within the limitations
period and if not (2) whether they are entitled to equitable tolling.

        Here is the timeline: The Herrs rented property on the lake at various times since 1979;
the agency rule at issue went into effect in 2007; the Herrs bought their lakefront property in
2010; and they filed this lawsuit in 2014. The statute creates a six-year limitations period,
making the start of the six-year clock the dispositive issue. If the time period began running in
2007 when the Forest Service promulgated this regulation, the statute required the Herrs to file
the lawsuit within the next six years—by 2013. If the time period began running when they
purchased their property, this 2014 lawsuit comes well within the six-year limitations period.

        The limitations period in § 2401(a) begins to run when a party’s “right of action
first accrues”—“as soon as (but not before) the person challenging the agency action can institute
and maintain a suit in court,” Spannaus v. DOJ, 824 F.2d 52, 56 (D.C. Cir. 1987). This comports
with the general rule that “a statute of limitations begins to run . . . when the plaintiff can file suit
and obtain relief,” Heimeshoff v. Hartford Life & Accident Ins. Co., 134 S. Ct. 604, 610 (2013)
(quotations omitted), for “the injury upon which [his] action is based,” Kach v. Hose, 589 F.3d
626, 634 (3d Cir. 2009).

        To file a lawsuit under the Administrative Procedure Act, parties must satisfy two
requirements. They must know or have reason to know that the challenged agency action caused
them to suffer a “legal wrong” or “adversely affected or aggrieved” them “within the meaning of
a relevant statute.” 5 U.S.C. § 702; see Stupak-Thrall v. Glickman, 346 F.3d 579, 584 (6th Cir.
2003). And the challenged agency action must be “final,” 5 U.S.C. § 704, “determin[ing] rights
or obligations” and “mark[ing] the consummation of the agency’s decisionmaking process,”
Sackett v. EPA, 132 S. Ct. 1367, 1371–72 (2012). Once the challenged agency action becomes
final and invades a party’s legally protected interest, the party’s right to redress that injury under
the APA accrues, see Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 882–83 (1990), and
§ 2401(a)’s six-year clock starts ticking.
No. 14-2381          Herr, et al. v. U.S. Forest Serv., et al.                   Page 12

       In their complaint, the Herrs allege that the Forest Service’s 2007 forest order invaded
their state-law property right to use their gas-powered motorboat on all of Crooked Lake, a right
that section 5 of the Michigan Wilderness Act protects. Both parties agree that the 2007 forest
order constitutes final agency action. And both appear to agree that the deprivation of a property
right would “aggrieve[]” the Herrs “within the meaning of” section 5, a provision that protects
private property rights from abrogation by the Forest Service. See 5 U.S.C. § 702. When, then,
did the forest order abridge the Herrs’ alleged property right?

       September 2010. That is when the Herrs purchased their waterfront property on Crooked
Lake. The Herrs allege that their property right “to use the entire surface” of Crooked Lake
“ar[ose], by operation of [Michigan] law, as an incident to [their] ownership of property
adjoining the banks” of the lake. R. 4 at 5. If that is correct, they had no property right to use all
of Crooked Lake until they owned lots abutting the lake. The Herrs thus could not have become
“aggrieved” by the Forest Service’s invasion of that property right until they became property
owners on the lake—until they purchased their waterfront real estate in September 2010. Only at
that point could the Herrs meet both requirements to bring this lawsuit under the APA by
pleading final agency action and an injury to their rights under the Michigan Wilderness Act.
Only at that point did their “right of action” under the APA “accrue[].” 28 U.S.C. § 2401(a).
And only at that point did the six-year limitations period begin to run. The Herrs thus had until
September 2016 to challenge the Forest Service’s gas-powered boat restriction, a deadline they
met by more than two years.

       The Forest Service tries to counter this conclusion in several ways. It argues that a right
of action under the APA accrues upon final agency action regardless of whether that action
aggrieved the plaintiff. But that contradicts the text of the statute and Supreme Court precedent
to boot. Only “[a] person suffering legal wrong because of agency action, or adversely affected
or aggrieved by agency action within the meaning of a relevant statute,” 5 U.S.C. § 702 says, “is
entitled to judicial review thereof.” If a party cannot plead a “legal wrong” or an “adverse[]
[e]ffect[],” id., it has no right of action.      See, e.g., Match-E-Be-Nash-She-Wish Band of
Pottawatomi Indians v. Patchak, 132 S. Ct. 2199, 2210 (2012); Ass’n of Data Processing Serv.
Orgs. v. Camp, 397 U.S. 150, 153 (1970); see also Lexmark Int’l, Inc. v. Static Control
No. 14-2381          Herr, et al. v. U.S. Forest Serv., et al.                  Page 13

Components, Inc., 134 S. Ct. 1377, 1387 nn.3–4 (2014). No doubt, the party must also plead
final agency action, see 5 U.S.C. § 704, but that is another necessary, but not by itself a
sufficient, ground for stating a claim under the APA.

       Some courts, it is true, have suggested that an APA claim “first accrues on the date of the
final agency action.” Hardin v. Jackson, 625 F.3d 739, 743 (D.C. Cir. 2010); see, e.g., Latin
Ams. for Soc. & Econ. Dev. v. Adm’r of the Fed. Highway Admin., 756 F.3d 447, 464 (6th Cir.
2014). But these cases show why we don’t read precedents like statutes. These cases all
involved settings in which the right of action happened to accrue at the same time that final
agency action occurred, because the plaintiff either became aggrieved at that time or had already
been injured. A classic example would be an agency that issues a rule without following all
requirements of notice-and-comment rulemaking. See 5 U.S.C. § 553(c). This denial of process
to the public at large violates the statute, and any party concretely injured by the action (say, a
party who has to pay a fee because of the rule) may sue to correct that wrong. The clock for the
injured party begins to tick the moment the agency took its final action because the agency’s lack
of notice-and-comment rulemaking already legally injured the party. But that is not the case
when, as here, the party does not suffer any injury until after the agency’s final action. See Wind
River Mining Corp. v. United States, 946 F.2d 710, 714–16 (9th Cir. 1991).

       Southwest Williamson County Community Ass’n v. Slater, 173 F.3d 1033 (6th Cir. 1999),
is not to the contrary.      It held that the limitations period for challenging an agency’s
environmental assessments started to run when final agency action occurred even though the
plaintiff-association did not come into existence until later. Id. at 1036. The reason, however,
is that the association did not allege harms to itself as an organization, cf. Havens Realty Corp. v.
Coleman, 455 U.S. 363, 379 (1982); it sought relief on behalf of its members, see Sierra Club v.
Morton, 405 U.S. 727, 739 (1972); Nat’l Wildlife Fed’n v. Hodel, 839 F.2d 694, 704 n.7 (D.C.
Cir. 1988). Nothing in the case suggests that any member first became aggrieved after, rather
than when, final agency action occurred.

       Even if a claimant needs to suffer an injury to bring an APA challenge, the Forest Service
maintains that the Herrs sustained an injury when it issued the order in 2007. Because the Herrs
have boated on Crooked Lake since the late 1970s through vacation rentals, the Service argues,
No. 14-2381           Herr, et al. v. U.S. Forest Serv., et al.                 Page 14

they had a recreational interest that the 2007 forest order infringed. Yes and no. Yes, the
boating restriction harmed the couple’s recreational interests in 2007 and perhaps might have
given them a right of action under the APA at that time. But no, this right of action did not
accrue at that time. A “right of action,” as understood when Congress enacted 28 U.S.C.
§ 2401(a), is “a legal right to maintain an action, growing out of a given transaction or state of
facts and based thereon.” Black’s Law Dictionary 1560 (3d ed. 1933) (emphasis added); see Act
of June 25, 1948, § 2401(a), Pub. L. No. 80-773, 62 Stat. 869, 971. Such a right arises from a
fact pattern that demonstrates a specific “legal wrong”—“an act authoritatively prohibited by a
rule of law.” Black’s Law Dictionary 1849 (10th ed. 2014); see 1A C.J.S. Actions §§ 54, 55;
1 Am. Jur. 2d Actions §§ 1, 2; see also McMahon v. United States, 186 F.2d 227, 230 (3d Cir.
1950), aff’d, 342 U.S. 25 (1951).

       Different legal wrongs give rise to different rights of action. See Am. Fire & Cas. Co. v.
Finn, 341 U.S. 6, 13 (1951); Baltimore S.S. Co. v. Phillips, 274 U.S. 316, 321 (1927); Union
Pac. Ry. Co. v. Wyler, 158 U.S. 285, 291–92 (1895). That is so even if the different legal
wrongs stem from the same order. See 1A C.J.S. Actions § 189; 1 Am. Jur. 2d Actions § 76. The
upshot is this: Even if the Herrs had some right of action to remedy some legal wrong related to
their recreational interests in 2007, they could not have had this right of action to remedy this
legal wrong—the infringement of a property right in violation of the Michigan Wilderness Act—
until they obtained that property right in 2010.

       The Forest Service also looks to the Herrs’ predecessor in interest, the prior owner of the
lakefront lots, to defeat this lawsuit. The prior owner held title to the property in 2007, which
means that his right of action to challenge the boating restriction as infringing his property rights
arose in 2007. The Herrs, the theory goes, do not have their own independent right of action;
their right stems from the one that accrued to the lots’ prior owner in 2007, which “ran with the
land” after the 2010 sale. That right of action expired in 2013, the theory continues, making this
action late all the same.

       Property law says otherwise. Once a right of action accrues, it becomes a “piece” of
intangible personal property called a “chose in action.” Sprint Commc’ns Co. v. APCC Servs.,
Inc., 554 U.S. 269, 275 (2008). Choses of action to enforce property rights do not, as a general
No. 14-2381          Herr, et al. v. U.S. Forest Serv., et al.                  Page 15

matter, automatically transfer when the underlying property changes hands. See, e.g., Peters v.
Bowman, 98 U.S. 56, 58–59 (1878) (right to enforce covenant does not run with land);
Ginsberg v. Austin, 968 F.2d 1198, 1201 (Fed. Cir. 1992) (right to recover outstanding rent
payments does not run with land); In re Nucorp Energy Sec. Litig., 772 F.2d 1486, 1490 (9th Cir.
1985) (right of action under Rule 10b-5 does not automatically transfer when security is sold);
see also Restatement (Second) of Contracts § 317 (1981); Restatement (First) of Property § 552
(1944). No doubt, one may assign a chose in action to another party, see Sprint, 554 U.S. at
275–77, but that requires the assignor to “manifest an intention to transfer the right” to the
assignee, Restatement (Second) of Contracts, supra, § 324; see Restatement (First) of Property,
supra, § 552 cmt. c. No such intention appears in this record. The Herrs’ deed says only that
they acquired the “premises” of their lots from the prior owner. R. 4-1 at 2.

       Nor does § 2401(a) alter this conclusion. The statute contains no language suggesting
that the limitations period starts when a plaintiff’s predecessor in interest could first file a
lawsuit. Congress knew how to impose such a limitation. It has done so before. In the Quiet
Title Act, it barred any civil action unless “commenced within twelve years of the date . . . the
plaintiff or his predecessor in interest knew or should have known of the claim of the United
States.” 28 U.S.C. § 2409a(g) (emphasis added). Section 2401(a) contains no such statement,
and “[w]e do not lightly assume that Congress has omitted from its adopted text requirements
that it nonetheless intends to apply.” Jama v. Immigration & Customs Enforcement, 543 U.S.
335, 341 (2005).

       If the transfer of property alone permits new APA challenges arising from ownership of
that property, the Service warns, agency regulations will never be safe from attack. That is not
true in one sense. As just shown, Congress knows how to make statutes of limitations run
against current owners and “predecessors in interest.” It simply chose not to do so here.

       That argues much too much in another sense. A federal regulation that makes it six years
without being contested does not enter a promised land free from legal challenge. Regulated
parties may always assail a regulation as exceeding the agency’s statutory authority in
enforcement proceedings against them.         See NLRB Union v. Fed. Labor Relations Auth.,
834 F.2d 191, 195 (D.C. Cir. 1987); Functional Music, Inc. v. FCC, 274 F.2d 543, 546 (D.C. Cir.
No. 14-2381          Herr, et al. v. U.S. Forest Serv., et al.                   Page 16

1958); see also Wind River, 946 F.2d at 714 (collecting cases). That is true of old and new
regulations. See Horne v. Dep’t of Agric., 135 S. Ct. 2419, 2424–25 (2015) (regulatory regime
dating back to 1937); Long Island Care at Home, Ltd. v. Coke, 551 U.S. 158, 163 (2007)
(regulation promulgated in 1975). Recall that the Forest Service has threatened criminal action
against the Herrs. Does anyone really think that the Herrs would not be allowed to challenge the
Forest Service’s administrative authority to put them in jail for six months or fine them $5,000
based on its interpretation of this statute? See Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,
Inc., 467 U.S. 837 (1984); cf. Carter v. Welles-Bowen Realty, Inc., 736 F.3d 722, 729–36
(6th Cir. 2013) (Sutton, J., concurring). That is a steep climb. Any such theory of repose is a
mirage in still another sense. Regulated parties may always petition an agency to reconsider a
longstanding rule and then appeal the denial of that petition (as the denial counts as final agency
action). 5 U.S.C. § 553(e); see NLRB Union, 834 F.2d at 195.

       Our decision adds only a modest wrinkle to this regime. When a party first becomes
aggrieved by a regulation that exceeds an agency’s statutory authority more than six years after
the regulation was promulgated, that party may challenge the regulation without waiting for
enforcement proceedings. That makes sense, as courts “normally do not require plaintiffs to bet
the farm . . . by taking the violative action before testing the validity of the law.” Free Enter.
Fund v. Pub. Co. Accounting Oversight Bd., 561 U.S. 477, 490–91 (2010) (quotations omitted).

       Even if the Herrs filed their complaint within § 2401(a)’s time limits, the Forest Service
contends that they failed to exhaust their administrative remedies, 7 U.S.C. § 6912(e), and
contends that this requirement (too) is jurisdictional. Not so on both fronts. The exhaustion
requirement in § 6912(e) does not affect our power to hear the case. Unless Congress “clearly
state[s]” its intention to deprive courts of subject-matter jurisdiction, as explained, “courts should
treat the [procedural] restriction as nonjurisdictional.” Kwai Fun Wong, 135 S. Ct. at 1632
(quotations omitted). That rule applies to exhaustion requirements no less than it does to time
bars. See id. And § 6912(e)’s exhaustion requirement does not speak in jurisdictional terms.
It includes none of the “sweeping and direct” language needed to remove our power to hear
unexhausted claims. Weinberger v. Salfi, 422 U.S. 749, 757 (1975). It instead speaks in the
nomenclature of claim-processing requirements. So far, all circuits to address this question
No. 14-2381           Herr, et al. v. U.S. Forest Serv., et al.               Page 17

agree. Munsell v. Dep’t of Agric., 509 F.3d 572, 580–81 (D.C. Cir. 2007) (collecting cases from
the Fifth, Eighth, and Ninth Circuits).

          Any effort to exhaust in this case, moreover, would be futile.     Courts may excuse
exhaustion provisions when the agency “predetermined the issue before” the plaintiff filed the
lawsuit.     McCarthy v. Madigan, 503 U.S. 140, 148 (1992).          Courts have discussed the
applicability of that principle under § 6912(e). E.g., Ace Prop. & Cas. Ins. Co. v. Fed. Crop Ins.
Corp., 440 F.3d 992, 1000 (8th Cir. 2006). If administrative review would “come to naught,” if
any efforts before the agency would be “pointless,” the courts do not insist that litigants go
through the motions of exhausting the claim anyway. Dozier v. Sun Life Assurance Co. of Can.,
466 F.3d 532, 535 (6th Cir. 2006).             “Pointless” aptly describes the Herrs’ would-be
administrative review.     Other similarly situated Crooked Lake property owners previously
challenged the lawfulness of the motorboat restrictions in 2007. But the Forest Service rejected
their challenges and stood by its restrictions. And the Forest Service’s defense in this lawsuit
offers no reason to think it would treat the Herrs any differently, especially after it threatened
criminal enforcement of the order against them. The Herrs could thus “fairly assume that the
same [agency] would apply” the same standard to the same facts to reach the same result.
Cf. Dozier, 466 F.3d at 535 (emphasis added). The law does not force them to take on hopeless
causes.

          For these reasons, we reverse and remand for further proceedings consistent with this
opinion.